          Case 5:20-cv-00256-DAE Document 8 Filed 07/07/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


CAN CAPITAL ASSET SERVICING,                     §
INC.,                                            §
                                                 §              SA-20-CV-00256-DAE
                    Plaintiff,                   §
                                                 §
vs.                                              §
                                                 §
VINSON CONSTRUCTION, LLC,                        §
MICHAEL VINSON,                                  §
                                                 §
                    Defendants.                  §

                                             ORDER

       Before the Court in the above-styled and numbered cause of action is Plaintiff’s Motion

for Default Judgment [#7].        The motion was referred to the undersigned for a report and

recommendation on July 6, 2020. The record reflects that Plaintiff served all Defendants with

her Complaint and Summons on March 6, 2020 [#4]. To date, Defendants have failed to file an

answer or otherwise make an appearance in this case. Plaintiff moved for a Clerk’s Entry of

Default, which was granted and entered on June 26, 2020 [#6]. Plaintiff now moves for a Final

Default Judgment against Defendants. To ensure that Defendants receive proper notice of these

court filings and an opportunity to cure their default prior to the Court’s issuance of a Final

Default Judgment,

       IT IS HEREBY ORDERED that the District Clerk’s Office mail a copy of this Order,

as well as Docket Entries #6 and #7 by regular United States mail and certified mail, return

receipt requested, to:

       Michael Vinson
       4100 State Highway 46W
       New Braunfels, TX 78132



                                                 1
          Case 5:20-cv-00256-DAE Document 8 Filed 07/07/20 Page 2 of 2




       IT IS FURTHER ORDERED that Defendants file any response to Plaintiff’s Motion

for Default Judgment [#7] on or before July 24, 2020.

       SIGNED this 7th day of July, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                               2
